Case 2:19-cv-12651-TGB-EAS ECF No. 14 filed 07/22/20    PageID.179   Page 1 of 5




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


IN RE OAKLAND PHYSICIANS                               2:19-cv-12651
MEDICAL CENTER, L.L.C.
                                            HON. TERRENCE G. BERG
YATINDER M. SINGHAL,
                                             ORDER AFFIRMING
                  Appellant,                BANKRUPTCY COURT’S
      v.                                   ORDER DENYING MOTION
                                          TO QUASH GARNISHMENTS
BASIL SIMON,

                  Appellee.

      In this bankruptcy case, the Trustee (Plaintiff-Appellee Basil

Simon) prevailed on several claims brought in an adversarial proceeding

against Defendant-Appellant Yatinder M. Singhal (“Singhal”). The
Trustee filed writs of garnishment against Singhal to collect on the

judgments, but now, Singhal claims the writs were issued prematurely.

He argues that the bankruptcy judge’s order granting summary

judgment in favor of the Trustee was not a final judgment on which the

Trustee could collect because there were still counts pending before the

district court. However, as this Court has already held in a previous

order, the bankruptcy judge had authority to enter a final judgment on

the counts before it. The writs of garnishment were not issued

prematurely, and Singhal’s appeal will be denied.



                                     1
Case 2:19-cv-12651-TGB-EAS ECF No. 14 filed 07/22/20    PageID.180   Page 2 of 5




                             BACKGROUND

      The Trustee’s second amended complaint against Singhal

contained seven counts. Before the claims were fully adjudicated, the

district court determined which counts the bankruptcy court could make

a final judgment on—known as “core” proceedings—and which counts

could only be adjudged by the district court, known as “non-core”

proceedings. That issue was briefed, and the district court entered an
order withdrawing the reference on “non-core” counts, IV and V. Case No.

18-12147, ECF No. 10. Counts I, II, III, VI and VII remained before the

bankruptcy court.

      On May 23, 2019, the bankruptcy judge entered partial summary

judgment in favor of Trustee on Counts I, II, III and VII, and dismissed

Count VI as moot. ECF No. 3, PageID.318. Trustee filed writs of
garnishment against Singhal to collect on the judgments. Singhal then

filed a motion to quash the garnishments. Adv. P., ECF No. 249. He

argued that the case had not been fully adjudicated because Counts IV

and V were still pending in the district court. By the time the bankruptcy

judge heard oral argument on the motion to quash, the district court had

entered a judgment on the common law conversion claim contained in
Count    V   while   adopting    the       bankruptcy   judge’s   report   and

recommendation with respect to Count IV and the statutory conversion

claim contained in Count V. Case No. 18-12147, ECF No. 18. Accordingly,

the bankruptcy judge denied the motion to quash, holding the “finality

                                       2
Case 2:19-cv-12651-TGB-EAS ECF No. 14 filed 07/22/20   PageID.181   Page 3 of 5




issue [was] moot.” Adv. P., ECF No. 313, PageID.2. Singhal then

appealed that order, arguing that because the partial summary judgment

order was not a final judgment, the writs of garnishment were issued

prematurely. That motion is before the Court.

                       STANDARD OF REVIEW

      A bankruptcy judge’s conclusions of law are reviewed de novo. In re

First Nat. Acceptance Co., 245 B.R. 514, 516 (E.D. Mich. 2000).
Accordingly, where a motion to quash a garnishment is based on the

alleged invalidity of a final judgment, the appellate court must exercise

de novo review. Noble v. Noble, 456 S.W.3d 120, 128 (Mo. Ct. App. 2015).
                              DISCUSSION

      This same argument was previously raised by Singhal before this

Court, and the Court rejected it in a prior order. See Case No. 19-cv-
11773, ECF No. 15. There, Singhal similarly argued that the bankruptcy

judge’s order on summary judgment was not a final order. However, as

this Court previously determined, once the non-core counts were
withdrawn and transferred to the district court, the bankruptcy judge

had the authority to hear and determine all core proceedings (Counts I,

II, III, VI and VII) and to enter dispositive orders and judgments on such
claims, subject to appellate review by the district court. In re Chateaugay

Corp., 111 B.R. 67 (Bkrtcy. S.D.N.Y. 1990). Likewise, the district court

appropriately exercised its jurisdiction and entered a final order on the



                                     3
Case 2:19-cv-12651-TGB-EAS ECF No. 14 filed 07/22/20      PageID.182    Page 4 of 5




counts before it, thereby adjudicating all claims and closing the case. See
Case No. 18-12147, ECF No. 21.

      The Court now disposes of Singhal’s present appeal for the same

reasons. The bankruptcy judge’s order on summary judgment was final.1
Further, any question of finality became moot when the district court

entered its final order, fully adjudicating all of the claims.

      Finally, even if Singhal had a cognizable claim, he has no remedy.

Singhal does not contest the fact that there is a judgment against him,

nor does he contest that the Trustee has the right to garnish his wages.

He only argues the wages were garnished too early, before a final
judgment was entered by the bankruptcy court. ECF No. 4, PageID.104.

However, the district court’s order, which unequivocally adjudicated all

of the claims, does not change the result on the merits for Singhal.
Therefore, Singhal’s only remedy would be to require that the Trustee

return the garnishments to him—only to later have Singhal render them

back to the Trustee. That would be a fruitless exercise. Consequently,
Singhal has no true remedy, and his appeal is meritless.

                                CONCLUSION

      For the reasons stated above, the bankruptcy court’s order denying

the motion to quash garnishments is AFFIRMED.



1 Singhal admits as much in a different appeal of the bankruptcy judge’s summary
judgment order when he states: “[T]his appeal is from a final judgment disposing of
all claims against all parties.” (Case No. 19-11773, ECF No. 4, PageID.346).
                                        4
Case 2:19-cv-12651-TGB-EAS ECF No. 14 filed 07/22/20   PageID.183   Page 5 of 5




Dated: July 22, 2020               s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   UNITED STATES DISTRICT JUDGE




                                     5
